Case 1:19-cv-01517-JKB Document 1 Filed 05/22/19 Page 1 of 7

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
Northern Division

BROADCAST MUSIC, INC.; MOKOJUMBI
MUSIC; UNIVERSAL MUSIC-Z TUNES
LLC d/b/a UNIVERSAL MUSIC Z SONGS;
UNIVERSAL MUSIC MGB NA LLC d/b/a
UNIVERSAL MUSIC CAREERS;
SONY/ATV SONGS LLC d/b/a SONY ATV
MELODY; PORPETE MUSIC; WARNER-
TAMERLANE PUBLISHING CORP.; HIP
CITY MUSIC INC.; HIFROST PUBLISHING

Plaintiffs

V.

CARRIE BELL, INC., d/b/a CAFE 611
611 N. Market Street
Frederick, Maryland 21701

Serve on:

Tiffany Rover, Resident Agent
6160 Baidridge Circle
Frederick, Maryland 21701

and

KAREN JONES

2170 Ambleside Court
Frederick Maryland 21702
and

RANDALL JONES

609 N. Market Street
Frederick, Maryland 21701
and

RANDY JONES

2170 Ambleside Court
Frederick, Maryland 21702

and

{00389962v. (99998 .00009)}

 

Civil Action No.:
Case 1:19-cv-01517-JKB Document 1 Filed 05/22/19 Page 2 of 7

RENELL JONES
609 N. Market Street
Frederick, Maryland 21701

Defendants

 

COMPLAINT
Plaintiffs, by their attorneys, for their Complaint against Defendants, allege as follows (on
knowledge as to Plaintiffs; otherwise on information and belief):
JURISDICTION AND VENUE
1, This is a suit for copyright infringement under the United States Copyright Act of
1976, as amended, 17 U.S.C. Sections 101 ef seg. (the “Copyright Act”). This Court has

jurisdiction pursuant to 28 U.S.C. Section 1338(a).

2. Venue is proper in this judicial district pursuant to 28 U.S.C. Section 1400(a).
THE PARTIES
35 Plaintiff Broadcast Music, Inc. (““BMI’’) is a corporation organized and existing

under the laws of the State of Delaware. BMI’s principal place of business is 7 World Trade
Center, 250 Greenwich Street, New York, New York 10007. BMI has been granted the right to
license the public performance rights in 14 million copyrighted musical compositions (the “BMI
Repertoire”), including those which are alleged herein to have been infringed.

4, The Plaintiffs other than BMI are the owners of the copyrights in the musical
compositions which are the subject of this lawsuit. All Plaintiffs are joined pursuant to Fed. R. Civ.

P. 17(a) and 19(a).

{00389962v. (99998.00009)} 2
Case 1:19-cv-01517-JKB Document 1 Filed 05/22/19 Page 3 of 7

5. Plaintiff Mokojumbi Music is a partnership owned by Lucien George, Jr., Paul
Anthony George, Brian George, Curtis Bedeau, Hugh Clarke, and Gerard Charles. This Plaintiff is
a copyright owner of at least one of the songs in this matter.

6. Plaintiff Universal Music-Z Tunes LLC is a limited liability company doing
business as Universal Music Z Songs. This Plaintiff is a copyright owner of at least one of the
songs in this matter.

7. Plaintiff Universal Music MGB NA LLC is a limited liability company doing
business as Universal Music Careers. This Plaintiff is a copyright owner of at least one of the songs
in this matter.

8. Plaintiff Sony/ATV Songs LLC is a limited liability company doing business as
Sony ATV Melody. This Plaintiff is a copyright owner of at least one of the songs in this matter.

9. Plaintiff Porpete Music is a partnership owned by Anita Poree and Greg Poree. This
Plaintiff is a copyright owner of at least one of the songs in this matter.

10. Plaintiff Warner-Tamerlane Publishing Corp. is a corporation. This Plaintiff is a
copyright owner of at least one of the songs in this matter.

11. Plaintiff Hip City Music, Inc. is a corporation. This Plaintiff is a copyright owner of
at least one of the songs in this matter.

12.‘ Plaintiff Hifrost Publishing is a partnership owned by Hiriam Hicks and Elliot
Straite. This Plaintiff is a copyright owner of at least one of the songs in this matter.

13. Defendant Carrie Bell, Inc. is a corporation organized and existing under the laws of
the State of Maryland which operates, maintains, and controls an establishment known as Cafe 611,
located at 611 North Market Street, Frederick, Maryland 21701 in this district (the

“Establishment”.

{00389962v. (99998.00009)} 3
Case 1:19-cv-01517-JKB Document 1 Filed 05/22/19 Page 4 of 7

14. In connection with the operation of the Establishment, Defendant Carrie Bell, Inc.
publicly performs musical compositions and/or causes musical compositions to be publicly
performed on its premises.

15. Defendant Carrie Bell, Inc. has a direct financial interest in the Establishment.

16. Defendant Karen Jones is an officer and owner of Defendant Carrie Bell, Inc. with
responsibility for the operation and management of that corporation and the Establishment.

17. | Defendant Karen Jones has the right and ability to supervise the activities of
Defendant Carrie Bell, Inc. and she has a direct financial interest in that corporation and the
Establishment.

18. Defendant Randall Jones is an officer and owner of Defendant Carrie Bell, Inc. with

responsibility for the operation and management of that corporation and the Establishment.

19. Defendant Randall Jones has the right and ability to supervise the activities of
Defendant Carrie Bell, Inc. and he has a direct financial interest in that corporation and the
Establishment.

20. Defendant Randy Jones is an officer of Defendant Carrie Bell, Inc. with
responsibility for the operation and management of that corporation and the Establishment.

21. Defendant Randy Jones has the right and ability to supervise the activities of
Defendant Carrie Bell, Inc. and he has a direct financial interest in that corporation and the
Establishment.

22. Defendant Renell Jones is an owner of Defendant Carrie Bell, Inc. with

responsibility for the operation and management of that corporation and the Establishment.

{00389962v. (99998.00009)} 4
Case 1:19-cv-01517-JKB Document1 Filed 05/22/19 Page 5 of 7

23. Defendant Renell Jones has the right and ability to supervise the activities of
Defendant Carrie Bell, Inc. and he has a direct financial interest in that corporation and the
Establishment.

CLAIMS OF COPYRIGHT INFRINGEMENT

24. Plaintiffs repeat and reallege each of the allegations contained in paragraphs 1
through 23 hereof as if the same were fully set forth herein.

25. Since November 2014, BMI has reached out to Defendants over ninety times, by
phone, by in-person visits, by mail, and by e-mail, in an effort to educate Defendants as to their
obligations under the Copyright Act with respect to the necessity of purchasing a license for the
public performance of musical compositions in the BMI Repertoire. Included in the letters were
Cease and Desist Notices, providing Defendants with formal notice that they must immediately
cease all use of BMI-licensed music in the Establishment.

26. Plaintiffs allege five (5) claims of willful copyright infringement based upon
Defendants’ unauthorized public performance of musical compositions from the BMI Repertoire.
All of the claims for copyright infringement joined in this Complaint are governed by the same
legal rules and involve similar facts. Joinder of these claims will promote the convenient
administration of justice and will avoid a multiplicity of separate, similar actions against
Defendants.

27. Annexed to this Complaint is a Schedule (the “Scheduie”) and incorporated herein
is a list identifying some of the many musical compositions whose copyrights were infringed by
Defendants. The Schedule contains information on the five (5) claims of copyright infringement at
issue in this action. Each numbered claim has the following eight lines of information (all

references to “Lines” are to lines on the Schedule): Line 1 providing the claim number; Line 2

(00389962v. (99998.00009)} 5
Case 1:19-cv-01517-JKB Document 1 Filed 05/22/19 Page 6 of 7

listing the title of the musical composition related to that claim; Line 3 identifying the writer(s) of
the musical composition; Line 4 identifying the publisher(s) of the musical composition and the
Plaintiff(s) in this action pursuing the claim at issue; Line 5 providing the date on which the
copyright registration was issued for the musical composition; Line 6 indicating the copyright
registration number(s) for the musical composition; Line 7 showing the date(s) of infringement; and
Line 8 identifying the Establishment where the infringement occurred.

28. For each work identified on the Schedule, the person(s) named on Line 3 was/were
the creator(s) of that musical composition.

29, For each work identified on the Schedule, on or about the date(s) indicated on
Line 5, the publisher(s) named on Line 4 (including any predecessors in interest) complied in all
respects with the requirements of the Copyright Act and received from the Register of Copyrights
Certificates of Registration bearing the number(s) listed on Line 6.

30. For each work identified on the Schedule, on the date(s) listed on Line 7, Plaintiff
BMI was (and still is) the licensor of the public performance rights in the musical composition
identified on Line 2. For each work identified on the Schedule, on the date(s) listed on Line 7, the
Plaintiff(s) listed on Line 4 was/were (and still is/are) the owner(s) of the copyright in the respective
musical composition listed on Line 2.

31. For each work identified on the Schedule, on the date(s) listed on Line 7,
Defendants publicly performed and/or caused to be publicly performed at the Establishment the
musical composition identified on Line 2 without a license or permission to do so. Thus,
Defendants have committed copyright infringement.

32. The specific acts of copyright infringement alleged in the Complaint, as well as

Defendants’ entire course of conduct, have caused and are causing Plaintiffs great and incalculable

{00389962v. (99998.00009)} 6
Case 1:19-cv-01517-JKB Document 1 Filed 05/22/19 Page 7 of 7

damage. By continuing to provide unauthorized public performances of works in the BMI
Repertoire at the Establishment, Defendants threaten to continue committing copyright
infringement. Unless this Court restrains Defendants from committing further acts of copyright
infringement, Plaintiffs will suffer irreparable injury for which they have no adequate remedy at
law.

WHEREFORE, Plaintiffs pray that:

A. Defendants, their agents, servants, employees, and all persons acting under their
permission and authority, be enjoined and restrained from infringing, in any manner, the
copyrighted musical compositions licensed by BMI, pursuant to 17 U.S.C. Section 502;

B, Defendants be ordered to pay statutory damages, pursuant to 17 U.S.C. Section
504(c);

C. Defendants be ordered to pay costs, including a reasonable attorney’s fee, pursuant
to 17 U.S.C. Section 505; and

D. Plaintiffs have such other and further relief as is just and equitable.

May 22, 2019 WRIGHT, CONSTABLE & SKEEN, LLP

/s/ Max S. Stadfeld
Max S. Stadfeld (Bar No. 05684)
7 Saint Paul Street, i8" Fioor
Baltimore, MD 21202
Tel: 410-659-1300
Fax: 410-659-1350
mstadfeld@weslaw.com

Attorneys for Plaintiffs

{00389962v. (99998.00009)} 7
